Citation Nr: 1108218	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-27 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected lower back disability.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for arthropathy.

5.  Entitlement to service connection for a disability manifested by chest pain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1985 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A review of the record reveals that the Veteran asserts that his service connection claim for a right ankle disorder should also include consideration of a right foot disorder.   However, the October 2005 rating decision on appeal adjudicated the Veteran's right ankle and right foot disorders separately, and the Veteran reported his right foot and ankle disorders as manifested by separate pathology during his 2004 pre-discharge VA examination, thereby reflecting that the Veteran's right foot disorder does not encompass a claim for an ankle disorder.  Furthermore, as the Veteran voiced his disagreement with the denial of the right ankle disorder and not the right foot disorder in his January 2006 notice of disagreement, the issue of service connection for a right foot disorder is not presently before the Board.  


FINDINGS OF FACT

1.  The Veteran has demonstrated at least 70 degrees of forward lumbar flexion, at least 210 degrees of combined thoracolumbar range of motion, and does not have any abnormal spinal curvature or gait.

2.  No evidence has been presented showing that the Veteran has been prescribed bed rest to treat incapacitating episodes of back pain.

3.  The medical evidence demonstrates that the Veteran has reported and exhibited objective signs of mild radiculopathy of the right lower extremity throughout the rating period.

4.  The medical evidence reflects that at the time of his June 2007 VA examination, the Veteran reported and exhibited objective evidence of mild radiculopathy of the left lower extremity.

5.  The Veteran was diagnosed with left knee arthritis during service and is currently diagnosed with left knee arthritis.

6.  There is no medical evidence of record reflecting a diagnosis of a right ankle disorder.

7.  The only diagnosis of arthropathy of record is arthropathy of the Veteran's hands, and the Veteran has been service-connected for a bilateral hand disability based on the same symptomology.

8.  The Veteran's reports of experiencing chest pain during service were assessed as related to a gastrointestinal disorder, which has been service-connected, and there is no evidence of record reflecting any other etiology of the Veteran's reported chest pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the orthopedic manifestations of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for an additional 10 percent rating for radiculopathy of the left lower extremity have been met as of June 12, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for an additional 10 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for service connection for left knee arthritis, have been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for arthropathy have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  The criteria for service connection for a disorder manifested by chest pain have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

With regard to the Veteran's lower back disorder increased rating claim, the Board notes that the Veteran's claim for a higher rating arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the Veteran's service connection claims on appeal, VA's notice requirements were satisfied by a statement of the case issued in July 2007, which explained the criteria for establishing service connection and outlined VA's duties to notify and assist.  While this notice was not provided prior to the initial adjudication of the Veteran's claims, the Veteran's claims were subsequently readjudicated, as reflected by an April 2009 supplemental statement of the case.  Moreover, the Veteran has been represented by a Service Organization throughout the claims process and there have been no contentions raised as to the inadequacy of any notice.  Accordingly, the Board concludes that VA's notice requirements have been satisfied, and any error with regard to the timing and content of the notice is harmless.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issues on appeal has been obtained.  The Veteran's service, private, and VA treatment records have been obtained, and the Veteran has not identified any available treatment records that have not been obtained.  The Veteran was also provided with several VA examinations during the instant rating period that addressed his claimed disorders and the rating criteria for his lower back disability, and which are considered adequate for rating purposes.  Additionally, the Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

The Veteran contends that the current severity of his lower back disability entitles him to a rating in excess of 10 percent.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  When entitlement to compensation has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a (2010).  

Diagnostic Code 5243 indicates a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Veteran has not alleged that bed rest has been prescribed to treat incapacitating episodes of intervertebral disc syndrome; and no such prescription is noted in the treatment records or examination reports.  The Board acknowledges that a November 2004 treatment record advises the Veteran that he should have either one or four hours of bed rest depending on whether he was undergoing an epidural steroid injection or a myelogram; however, the bed rest was advised in conjunction with these diagnostic or treatment measures and was not prescribed to treat an incapacitating episode of intervertebral disc syndrome.  Therefore, since the evidence does not show the Veteran meets the definition of an "incapacitating episode," it is more advantageous to him to evaluate his service-connected back disability under the General Rating Formula for Diseases and Injuries of the Spine.

Regarding the orthopedic manifestations of a lower back disability, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2009).  

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2009).  

In that regard, Diagnostic Code 8520 states that 10, 20, 40, or 60 percent disability ratings are assigned for mild, moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve.  

It is noted, however, that the regulations regarding back disabilities were written to take pain and other symptoms into account.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

By way of history, the Board notes that the Veteran's service treatment records reflect that he first sought treatment for lower back pain in 1990, and in 1991 he was diagnosed with radiculitis of his right lower extremity.  The Veteran's service treatment records from 2004 also reference diagnoses of radiculopathy, apparently in conjunction with his reports of pain and numbness of his right lower extremity, although nerve conduction studies performed in December 2004 failed to reveal evidence of radiculopathy.  

The Veteran was afforded an examination for VA purposes (QTC exam) in December 2004 that included an assessment of his lower back disability.  The examination report notes that the Veteran has experienced a bulging disc of L5 and spondylosis of L5 and L6 for 14 years prior to the time of the examination.  The Veteran reported that he experiences constant pain that radiates to his lower right extremity.  The Veteran reported that his pain is elicited by physical activity; therefore, he does not engage in heavy lifting or stand for more than 30 minutes.  However, he reported that his condition does not cause incapacitation.  

On physical examination, the Veteran had no radiating pain on movement, no evidence of muscle spasm, and bilateral negative straight leg raise testing, but he evidenced tenderness in the lumbar spine region.  On range of motion testing, the Veteran demonstrated a lumbar range of flexion to 70 degrees with pain occurring at 70 degrees, extension to 30 degrees with pain occurring at 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted that the Veteran's range of motion after repetitive motion was limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  The examiner further noted that there was no evidence of spinal ankylosis and no evidence of intervertebral disc syndrome with chronic and permanent root involvement.  Accordingly, the examiner noted a diagnosis of degenerative arthritis and degenerative disc disease of the lumbar spine.

The Veteran was afforded a second VA examination in June 2007, during which he reported experience significant daily lower back pain that radiates to both lower extremities, more pronounced on the right.  The Veteran also reported weekly flare-ups of his lower back disorder, precipitated by prolonged standing, walking, lifting, climbing stairs, sitting, or pushing his lawn mower, and that during a flare-up, he has to cease all physical activity.  However, the Veteran denied bowel or bladder disturbances related to his lower back impairment.  The Veteran reported that his lower back disability causes decreased mobility, problems lifting and carrying, lack of stamina, weakness or fatigue, pain, and decreased strength of his lower extremity.  The Veteran further reported that his lower back disorder had caused  increased tardiness when reporting to his full-time employment.

On physical examination, the examiner noted no evidence of localized tenderness or guarding severe enough to cause an abnormal gait or abnormal spinal contour, and the Veteran evidenced no abnormal gait or spinal contour.  A motor examination of the Veteran's lower extremities noted full strength, and sensory and reflex examinations of the Veteran's lower extremities revealed no abnormities.  On range of motion testing, the Veteran demonstrated flexion to 90 degrees, with no additional limitation on repetitive range of motion testing.  The Veteran demonstrated extension to 26 degrees, with pain on range of motion testing.  On repetitive range of motion testing, the Veteran's extension was limited by pain to 24 degrees.  The Veteran demonstrated right lateral flexion to 30 degrees, with no pain on range of motion testing or additional limitation of motion after repetitive testing.  The Veteran demonstrated left lateral flexion to 24 degrees, with pain on range of motion testing and left lateral flexion limited by pain to 22 degrees on repetitive range of motion testing.  The Veteran demonstrated right and left lateral rotation to 30 degrees, with no evidence of pain on range of motion testing and no evidence of additional limitation of motion after repetitive testing.  The examiner further noted that Lasegue's testing (straight leg raise testing) was positive bilaterally.  Radiologic studies of the Veteran's spine were interpreted to reveal moderate degenerative desiccated disc disease, spondylosis at L4-S1, and mild degenerative facet joints at L4-S1.  The examiner accordingly noted diagnoses of lumbar spine spondylosis, mild degenerative facet disease of the lumbosacral joints, and moderate degenerative desiccated disease of the lumbar spine. 

In his submitted statements, the Veteran asserts that his long-standing lumbar spine disability should be rated as more than 10 percent disabling, asserting that his spondylosis (the condition that results in shooting leg pains) should be rated separately from the degenerative changes (degenerative arthritis and degenerative disc disease), or that his aggregate lumbar disability should be rated as 20 percent disabling.

After reviewing the evidence of record, the Board does not find that the medical evidence presents a basis for awarding a rating in excess of 10 percent for the orthopedic manifestations of the Veteran's lower back disability.  In that regard, the Board notes that the Veteran has consistently demonstrated forward lumbar flexion in excess of 60 degrees, with his range of forward flexion recorded as 70 degrees in 2004 and 90 degrees in 2007.  Moreover, the Veteran's combined range of thoracolumbar spinal motion far exceeds the 120 degrees required for a 20 percent rating, with the Veteran's combined range of thoracolumbar motion measured as 220 degrees in 2004 and 230 degrees in 2007.  Moreover, as specifically noted by the 2007 VA examiner, the Veteran does not have any muscle spasm or guarding that results in an abnormal gait or abnormal spinal contour.  

With regard to any neurologic manifestations of the Veteran's lower back disability, the Veteran reported pain radiating to his right lower extremity both during his 2004 and 2007 VA examinations.  Moreover, as referenced above, the Veteran's service treatment records reflect his reports of right leg pain thought to be associated with his lower back disability as early as 1991, and his treatment records reflect diagnoses of lumbar radiculopathy in conjunction with his reported right leg pain.  Accordingly, the Board finds that a basis for awarding a separate rating for the Veteran's radiculopathy of the right lower extremity, effective throughout the entire appeal period, has been presented.

The Board further notes that during his 2007 VA examination, the Veteran first reported pain radiating to his left lower extremity.  Moreover, while the 2007 VA examination does not specifically reference a diagnosis of lumbar radiculopathy in conjunction with the Veteran's reports of pain radiating to his lower extremities, straight leg raising testing performed during the examination was positive bilaterally, thus indicating clinical findings that would support the Veteran's reports of experience radiculopathy of the left lower extremity.  Accordingly, the Board finds that a basis for awarding a separate rating for radiculopathy of the left lower extremity, effective the date of the Veteran's June 2007 VA examination, has been presented.
 
With regard to the ratings assigned in conjunction with these separate evaluations, the Board finds no evidence to suggest that the Veteran's radiculopathy is any more than mild in severity.  The Veteran has been not reported any bowel or bladder incontinence, and neurologic testing conducted during his 2007 VA examination was generally normal.  Moreover, straight leg raise testing performed during the Veteran's 2004 VA examination was negative bilaterally, and 2004 nerve conduction studies failed to suggest the presence of radiculopathy.  As such, 10 percent ratings, but no more, are assigned for radiculopathy of the bilateral lower extremities.  

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The Board acknowledges the Veteran's report of experiencing pain during certain aspects of lumbar range of motion testing.  However, even considering the Veteran's complaints of pain on range of motion testing and the VA examiners' statements that the Veteran's ranges of motion would be limited by pain after repetitive motion, the 2004 examination range of motion testing results do not suggest that the decrease in ranges of motion after repetitive testing would have resulted in measurements entitling the Veteran to an increased rating.  In that regard, the Board notes that during his 2004 examination, the only range of motion finding in which the Veteran reported pain before the endpoint of his range of motion was on extension.  Similarly, the 2007 VA examiner specifically noted that there was no additional decrease in the Veteran's 90 degree range of flexion after repetitive testing, and even when considering the diminished ranges of motion recorded after repetitive testing (a loss of two degrees of both extension and left lateral flexion), the Veteran's combined thoracolumbar range of motion was 226 degrees, which far exceeds the criteria for a 20 percent rating.  The Board has also considered the Veteran's complaints of radiating pain when determining whether a higher rating should be awarded based on functional loss, but radiculopathy of the bilateral lower extremities is the only reported neurological manifestation of the Veteran's lower back disability, and the evidence of record reflects that the radiculopathy is only mild in severity.   Thus, the Board concludes that the evidence as a whole does not suggest that an increased rating based on functional loss is warranted.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating the Veteran's lower back disability increased rating claim, including the Veteran's reported back symptomatology and his request that he receive either an increased rating or a separate rating that contemplates his radiating pain to his lower extremities, and the Veteran's symptomatology and arguments are detailed and discussed above.  The Board further notes that the Veteran is competent to report his back symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), and that he has been awarded separate ratings that account for the neurologic manifestations of his lower back disability.  However, to warrant an increased rating for the orthopedic manifestations of his lower back disability, certain objective criteria must be met, and the record lacks the requisite objective findings to support such an increased rating.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's lower back disability increased rating claim.   The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms with regard to the Veteran's lower back disability than is currently shown by the evidence; thus, the Veteran's lower back disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the Veteran is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Left Knee Disorder

The Veteran reports that he should be awarded service connection for his left knee disorder, as he received left knee treatment during service, was noted to have joint space narrowing on his retirement physical examination, and underwent left knee surgery after his discharge from service.  Thus, he posits that he has a current left knee disorder that had its onset during service.

Indeed, the Veteran's service treatment records reflect his reports of left knee pain and diagnoses of osteoarthritis of the left knee, first noted in November 2004.  Moreover, the presence of left knee arthritis was confirmed by x-rays taken that same month, which were interpreted to reveal medial compartmental degenerative joint disease with patellar spurring.   While no left knee pathology was found by the examiner who conducted the Veteran's December 2004 pre-discharge QTC examination, a July 2006 private treatment record reflects that the Veteran had recently undergone a left knee arthroscopic debridement, and the Veteran's June 2007 VA examination report includes a diagnosis of minimal osteoarthritis of the bilateral knees.

Given the evidence of record reflecting that the Veteran reported left knee pain and was diagnosed with left knee osteoarthritis during service, underwent a left knee surgery approximately one year after his discharge from service, and has been diagnosed with left knee osteoarthritis during a recent VA examination, the Board finds that a basis for granting service connection for a left knee disorder, arthritis, has been presented.  Accordingly, the Veteran's appeal of this issue is granted.

Right Ankle Disorder

The Veteran asserts that he has a right ankle disorder that is attributable to service.  However, while the Veteran's service treatment records reflect his occasional reports of ankle pain, which was assessed as related to right plantar fasciitis and a right foot stress fracture, they reflect no diagnosed right ankle disorder.  Rather, October 1992 and December 2003 right ankle x-rays taken in conjunction with the Veteran's right foot and ankle pain complaints were interpreted to reveal no abnormalities.

During the Veteran's December 2004 pre-discharge QTC examination, the Veteran reported that he experiences right ankle stiffness and pain when flexing his ankle joint in cold weather and when running, walking, or standing.  The Veteran reported that these episodes occurred five to six times per month and that each episode lasted approximately one hour.  However, on physical examination, the examiner found that the Veteran's right ankle had a normal appearance and that the Veteran demonstrated full range of right ankle motion, including after repetitive range of motion testing.  Additionally, an x-ray of the Veteran's right ankle was interpreted to reveal normal results.  

The Veteran also demonstrated full range of right ankle motion during his July 2007 VA examination, with no decrease in range of motion noted after repetitive testing.  X-rays of the Veteran's feet taken in conjunction with this examination also apparently included views of the Veteran's ankles, as an abnormality of the Veteran's left ankle, but not his right ankle, was noted.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of his right ankle symptomatology and his belief that he has a right ankle disorder that had its onset in service.  However, while the Veteran is competent to report his right ankle symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), the Veteran, as a lay person, is not medically qualified to render a diagnosis in conjunction with his reports of right ankle pain, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay persons, such as the Veteran, are not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation).     

In sum, the evidence of record fails to reflect that the Veteran has ever been diagnosed with a right ankle disorder.  Accordingly, given the lack of a currently-diagnosed right ankle disorder, the threshold requirement for establishing entitlement to service connection has not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim); see Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Veteran's appeal of this issue is therefore denied.
 
Arthropathy

The issue of entitlement to service connection for "arthropathy" has been adjudicated by the RO and certified for appeal.  However, the Board notes that a review of the Veteran's submitted statements reflects his reference to in-service diagnoses of arthropathy of the hands.  In that regard, the Board notes that the only treatment records referencing arthropathy of record are arthropathy of the hands, as referenced in October, November, and December service treatment records.  It appears that the diagnosis of arthropathy was rendered based on the Veteran's reported hand pain but lack of evidence of hand arthritis in October 2004 hand x-rays.

However, the Board notes that the Veteran has been service-connected for bilateral hand disabilities, which have been referred to by the RO as "bilateral decreased hand strength."  This diagnosis of bilateral hand decreased strength was made by the 2004 QTC examiner, who also found no evidence of osteoarthritis in x-rays of the Veteran's hands taken in conjunction with the examination.  

Given the evidence of record, the Board finds that the Veteran has been service-connected for the disabilities that he seems to assert should be service-connected in the instant appeal, namely his bilateral hand disabilities, evidenced by pain, stiffness, and decreased hand strength.  Moreover, as the only arthropathy diagnosis of record is related to the Veteran's hands, there is no basis for granting service connection for arthropathy of any other joints.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating the Veteran's arthropathy service connection claim and has expressly considered his contentions above.  However, given the evidence of record, the Board finds that the Veteran has already been service-connected for his claimed disability, and therefore there is no basis for granting his appeal.

Disability Manifested by Chest Pain

The Veteran asserts that he should be service-connected for "chest pain" because his reports of chest pain have been documented in his service treatment records.  The Veteran's submitted statements reflect that he is seeking service connection for "chest pain, not heart," which the Board interprets to mean that the Veteran is seeking service connection for a non-cardiac disability that is manifested by chest pain.  However, the record reveals that the Veteran has been service-connected for a non-cardiac, gastrointestinal disorder, referred to as "diverticulum, second part of duodenum, small, with dyspepsia," which is manifested by chest pain.   The diagnosis of "diverticulum, second part of duodenum, small, with dyspepsia" is reflected in an upper GI series performed in conjunction with the Veteran's 2004 QTC examination, during which the Veteran reported experiencing chest pain that was thought to be related to indigestion.

Accordingly, the record reflects that the Veteran has already been service-connected for a non-cardiac disability manifested by chest pain.  Moreover, the Veteran's service and post-service treatment records do not suggest another etiology for the Veteran's reported chest pain during service.  The Veteran's service treatment records reflect his that chest x-rays performed during service were all noted to be normal, and with the exception of sinus bradycardia noted in January 1999, no cardiac abnormalities were noted during stress testing and EKG's performed during service.  A January 1999 service treatment record notes that the etiology of the Veteran's reported chest pain was unclear, but when the Veteran again reported atypical chest pain in 2004, the Veteran's chest pain was determined to be a symptom of esophageal reflux.  Moreover, the Board notes that no cardiac abnormalities were found during the Veteran's December 2004 pre-discharge QTC examination, and a chest x-ray taken in conjunction with this examination was also deemed to be normal.

The Board acknowledges its consideration of the lay evidence of record when adjudicating this claim and has specifically discussed the Veteran's contentions above.  However, given the absence of any currently-diagnosed disability manifested by chest pain, other than the Veteran's service-connected gastrointestinal disorder, the Board finds that a basis for granting service connection for the Veteran's claimed disability has not been presented.  See Hickson, 12 Vet. App. 247, 253 (1999); Brammer v. Derwinski, 3 Vet. App. at 225.  Thus, the Veteran's appeal of this issue is denied.


ORDER

A disability rating in excess of 10 percent for the orthopedic manifestations of the Veteran's lower back disability is denied.

A separate 10 percent rating for radiculopathy of the right lower extremity is granted.

A separate 10 percent rating for radiculopathy of the left lower extremity, effective June 12, 2007, is granted.

Service connection for left knee disorder arthritis is granted.

Service connection for a right ankle disorder is denied.

Service connection for arthropathy is denied.

Service connection for a disorder manifested by chest pain is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


